Exhibit 10.1 ASSIGNMENT AND PURCHASE AGREEMENT THIS ASSIGNMENT AND PURCHASE AGREEMENT is made as of the 14 th day of May, 2013 AMONG: GENERAL METALS CORPORATION , a company incorporated under the laws of the State of Delaware and having an office at 1155 West Fourth Street, Suite 210, Reno, Nevada, 89503 (hereinafter referred to as “ General Metals ”) AND: GENERAL GOLD CORPORATION , a company incorporated under the laws of the State of Nevada and having an office at 1155 West Fourth Street, Suite 210, Reno, Nevada, 89503 (hereinafter referred to as “ General Gold ”) AND: OPEN GOLD CORP. , a company incorporated under the laws of the Province of British Columbia and having an office at Suite 2050 – 1055 West Georgia Street, Vancouver, British Columbia, V6E 3P3 (hereinafter referred to as “ Open Gold ”) WHEREAS: A. Independence Gold-Silver Mines Inc. (“ Independence ”) is the legal owner of a 100% interest in fourteen (14) full and fractional unpatented lode mining claims (the “ Leased Claims ”) located in the Battle Mountain District, Lander County, State of Nevada, as more particularly described hereto in Schedule “A”; B. Pursuant to a lease agreement entered into between Independence and Gold Range Company, LLC (“ Gold Range ”) dated July 13, 2005 (the “ Lease Agreement ”), Independence leased the Leased Claims to Gold Range, subject to the Minimum Advance Royalty (defined below) and the Production Royalty (defined below); C. By an assignment of lease and consent agreement dated April 29, 2005, Gold Range assigned the Lease to General Gold and retained a 1% net smelter royalty (“
